Title: To James Madison from Thomas Bulkeley, 9 October 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 9 October 1801
					
					I have the honor to hand you the above copy of a Circular from Our Consul at Leghorn forwarded me by this days Post from Our Consul at Barcelona—a Copy of which will transmit to Gibraltar & Tangeir.  I hope this will overtake the Brig Neptune Captn. Coleman getting under sail.   If not will be forwarded by the first conveyance to the United States.  The information given you by this Conveyance of the Peace between this Country & France gains credit and seems beyond a doubt certain.  I am with every sentiment of respect Sir Your most humble & Obedt. Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
